 

EXHIBIT 10.1

 

[ex10-1_001.jpg]

 

WSI Industries, Inc.

213 Chelsea Road

Monticello, MN 55362

 

May 19, 2017

 

Via Email Only to: Mr. Michael J. Pudil

 

Dear Mike,

 

On behalf of the Board of Directors, we are pleased to offer you the position of
President and Chief Executive Officer. Below are the terms of this full time
offer of employment. We would like you to begin serving in this role on May 19,
2017.

 

Your base salary will be $150,000, paid in accordance with the Company’s current
payroll practices, subject to regular withholdings, for the one-year period
beginning May 19, 2017. You will not participate in any cash incentive
compensation plan for fiscal 2017. Unless otherwise determined by the
Compensation Committee in its discretion, your compensation as a director and as
Chairman of the Board will not change following your appointment as President
and Chief Executive Officer.

 

As an executive officer of WSI Industries, WSI Industries is willing to enter
into an agreement with you relating to severance and change in control benefits
(the “Letter Agreement”), a copy of which is attached to this offer letter.
Neither this offer letter nor the Letter Agreement is an agreement for a term of
employment. Your employment is “at will” and may be terminated by you or WSI
Industries at any time with or without cause, subject to the benefits of the
Letter Agreement. There are no express or implied agreements to the contrary.

 

The benefits package will be per the standard employee plan.

 

You will be granted on your first day of employment two awards under the
Company’s 2005 Stock Plan, as amended (the “Plan”). These awards are summarized
as follows:

 

Stock Option Award: A ten year non-qualified stock option (with tandem stock
appreciation rights) for 50,000 shares of common stock of WSI Industries. The
stock option will vest and become exercisable in two equal installments of
25,000 shares on the grant date and on the 6 month anniversary of the grant date
subject to the condition that you have been providing continuous service to WSI
Industries as a director, employee or consultant on such vesting date and
subject to accelerated vesting as provided in the Letter Agreement. The exercise
price of the option will be the fair market value of the Company’s common stock
on the date of grant determined in accordance with the Plan. The stock option
will be governed by the Plan and a stock option agreement under the Plan that
will be provided to you following the grant date.

 

 1 

  

 

Restricted Stock Award: An award of 50,000 shares of restricted stock. The
restrictions on the restricted stock will lapse in two equal installments of
25,000 shares on the grant date and on the 6 month anniversary of the grant date
subject to the condition that you have been providing continuous service to WSI
Industries as a director, employee or consultant on such date of lapse and
subject to accelerated lapse of restrictions as provided in the Letter
Agreement. The restricted stock award will be governed by the Plan and a
restricted stock award agreement under the Plan that will be provided to you
following the grant date.

 

An attached Restrictive Covenant Agreement, signed by you, will be required as a
condition of employment.

 

Mike, we look forward to you re-joining WSI Industries and to your future
contributions.

 

Sincerely,

 

/s/ Jack R. Veach   Jack R. Veach  

Chair of the Compensation Committee of the

Board of Directors of WSI Industries, Inc.

 

 

Accepted and agreed to:

 

/s/ Michael J. Pudil   Michael J. Pudil  

 

 2 

  

 

